DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  10, 11, 13 are objected to because of the following informalities: Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 3-6, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redpath (U.S. 4134359). 
Redpath discloses a device for temperature monitoring of a cryopreserved biological sample, comprising:
a) a sample container 18 with a receiving space for receiving a biological/ cryopreserved sample/ semen holder 14, wherein the sample 10 is positioned in a straw/ chamber (transparent) 11 that is being held by the receiving space/ holder 14; and 
b) an inner space of the chamber 11 is not fluidically connected to the receiving space 14 and is only partially filled with an indicator substance (frozen volume) 19, a melting temperature of which lies in a temperature range ( -79C, -100C), as discussed in col. 4 of Redpath. Wherein, when the indicator substance 19 is located in a first sub-region of the chamber in a liquid state, a barrier of the at least one chamber 11 is comprising a permeable material, which means that (or it is considered), the substance would not immediately move to another sub-region through the barrier, thus, it is considered that barrier would either delay or block the passage of the indicator substance from the first sub-region into a second sub-region of the at least one chamber indicating temperature change, since the barrier would absorb the indicator depending on its viscosity/ phase and then immersing into the sub-region where the sample (semen) is.
For claim 1: Official Notice is taken with respect to the particular temperature range 
(- 20C to -140C), the particular range, absent any criticality, is only considered to be the “optimum” range of temperatures used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the sample, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the temperature range that would be suitable for preservation of the particular biological sample, as very well known in the art.
For claim 3: the wall of the chamber 11 is transparent/ clear plastic (col. 3, line 3).
For claim 4: the tube/ chamber has an indicator indicating a position of the sample as it could thaw (at least claim 1 of Redpath).
For claim 5: Redpath discloses an indicator substance having a color different from the color of the package/ container/ chamber (Abstract), thus, allows more detectability.
For claim 6: the chamber 11 has at least one cavity and fastened detachably to the container 18, Fig. 1.
For claim 14:  the sample container 18 has a cover for closing the receiving space, the cover is fastened detachably to the container 18, Fig. 1.
For claim 16: since the container is a cryogenic container and is substantially in the form of tube, it is considered that the sample container is a cryogenic tube.
         Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redpath (U.S. 4134359) in view of Johansson (U.S. 4501108).
Redpath discloses the device as stated above.
Redpath does not explicitly teach the limitations of claim 2.
Johansson discloses in Fig. 2 a plurality of biological samples in a plurality of cylindrical containers/ receptacles/ chambers. Since the samples are the same material, they would require the same temperature to thaw.
It would have been obvious to one  having ordinary skill in the art at the time before the effective filing date of the invention, to duplicate the number of chambers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th. Cir. 1977).
          Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redpath (U.S. 4134359) in view of  CA 2748983A1 [hereinafter CA].
Redpath discloses the device as stated above.
Redpath does not explicitly teach the limitations of claims 6-8.
CA discloses a tube-shaped (sample) chamber formed by a container/ cap, wherein the cap is attached to the chamber pivotably (by means of the bendable part/ cap).
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention, to have a chamber made as a container with a cap pivotably attached to the chamber, so as to be easily closed/ opened, as very well known in the art.
          Claims 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redpath (U.S. 4134359) in view of WO 2006083892A2 [hereinafter WO].
Redpath discloses the device as stated above.
Redpath does not explicitly teach the limitations of claim 12-14, 17.
WO discloses in Fig. 13 a  chamber formed as a container formed with a double wall (inner wall and outer wall) push-on part/ cap/ cover 656 which could be pushed onto a sample container along the longitudinal axis covering the sample chamber located inside the sample container 650 and covering both of them detachably.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention, to have a chamber made as a container with a cap that is pushed onto the chamber/ container to close them, since this kind of closure is very well known in the art, thus, using a known type of closure will reduce the manufacturing costs.
         Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redpath (U.S. 4134359) in view of JP 4723497B2 [hereinafter JP].  
Redpath discloses the device as stated above.
Redpath does not explicitly teach the limitations of claims 10-11.
JP discloses a cylindrical/ annular container having an annular push-and-rotate closure that is pivotably attached to the container, Fig.5. As shown in Figs. 1a, 1b, 1c, the cap could be pivotably moved to about 45 or 90 degrees.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention, to have a container with a cap/ closure that is pushed onto the chamber/ container to close them and rotate, since this kind of closure is very well known in the art, thus, using a known type of closure will reduce the manufacturing costs.


Allowable Subject Matter
Claims 15, 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 05, 2022